Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 3/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8702770, US 9261697, US 10092448, US 10517762 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2, 4-7, 9, 10, 12-14, 15-18, 21-23 are allowed, as set forth in the previous Office action on the merits.
Regarding claim 1, the prior art does not teach or suggest “A surgical laser system including a scanning device for focusing a luminous beam into a selected range of an eye to be treated” including the specific arrangement for “a collecting lens which is arranged between the first movable reflective element and the second movable reflective element, and in which the first movable reflective element is imaged on the second movable reflective element.” as set forth in the claimed combination(s).
With respect to claims 4-7, 9, 10, 12-14, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 15 the prior art does not teach or suggest “A method of focusing a luminous beam into a selected range of a volume of an eye to be treated” including the specific arrangement for “a collecting lens which is arranged between the first movable reflective element and the second movable reflective element, and imaging the first movable reflective element on the second movable reflective element.” as set forth in the claimed combination(s).
supra.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 7220255, which, for example, does not disclose the claimed limitations requiring pupil optics, “the entrance optics comprising at least one movable optical element that is configured to be movable along an axis generally parallel to the luminous beam where the luminous beam passes through the entrance optics to the deflecting device to adjust the focus position of the luminous beam within a portion of the eye,” or “a collecting lens … in which the first movable reflective element is imaged on the second movable reflective element.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872